F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 30 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GREG BRUMLEY,

                Petitioner-Appellant,

    v.                                                   No. 00-3290
                                                  (D.C. No. 97-CV-3161-DES)
    CHARLES E. SIMMONS, Kansas                             (D. Kan.)
    Secretary of Corrections; MICHAEL
    A. NELSON, Warden, El Dorado
    Correctional Facility; CARLA
    STOVALL, Attorney General
    of Kansas,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , BRORBY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Greg Brumley appeals from the district court’s orders denying both his

petition for a writ of habeas corpus and his motion for relief from judgment

pursuant to Fed. R. Civ. P. 60(b). This matter comes before us on Mr. Brumley’s

application for a certificate of appealability (COA).

       In order to receive a COA, petitioner must make a “substantial showing of

the denial of a constitutional right.”   28 U.S.C. § 2253(c)(2). A petitioner meets

this standard if he shows that his constitutional issues “are debatable among

jurists, or that a court could resolve the issues differently, or that the questions

deserve further proceedings.”      United States v. Sistrunk , 111 F.3d 91, 91

(10th Cir. 1997).

       Mr. Brumley brought this habeas proceeding after his probation was

revoked in Kansas state court. He raises issues pertaining to both the underlying

criminal case from which the probation resulted, and the revocation proceedings.

       In support of his application for a COA, Mr. Brumley raises the following

issues: (1) whether the state breached its plea agreement with him in the

underlying case; (2) whether revocation of his probation was based on an

inaccurate picture of his behavior due to (a) denial of Mr. Brumley’s rights under

Kansas’ law of self-defense; (b) false testimony that was not impeached because


                                            -2-
of withheld exculpatory evidence; (c) denial of his right to confrontation of

witnesses; and (d) defense counsel’s ineffectiveness in failing to enforce the

subpoena for exculpatory evidence and to investigate the crime scene; (3) whether

there was insufficient evidence that he committed the assault alleged in the

probation revocation notice; (4) whether exculpatory evidence was wrongfully

withheld, resulting in a denial of Due Process and his right to confrontation;

(5) whether a probation condition prohibiting him from having contact with men

under the age of twenty-one violated his First Amendment rights or the Equal

Protection Clause; (6) whether he was given proper notice of the grounds on

which his probation was revoked; and (7) whether his counsel was

constitutionally ineffective both at sentencing for the underlying offense and in

connection with the revocation proceeding.

      Upon careful consideration of Mr. Brumley’s brief and the record, we deny

COA for substantially the same reasons articulated in the district court’s orders of

May 26, 2000 and July 11, 2000.




                                         -3-
    Mr. Brumley’s application for a COA is DENIED. This appeal is

DISMISSED.



                                              Entered for the Court



                                              Wade Brorby
                                              Circuit Judge




                                   -4-